Case 19-12389-reg Docs Filed 01/02/20 Page 1 of 6

Fill in this information to identity vour case:

Debtor 1 William Randy Armstrong

   
        
  

  

 

        
 

 

 
   

First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: NORTHERN DISTRICT OF INDIANA 0 Check if this is an amended plan, and

 

 

list below the sections of the plan that
have been changed,

 
  

Case number:

 

 

(If known)

 
  

 

 

Official Form 113
Chapter 13 Plan 12/17

EENEEEE Notices

To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
do not comply with local rules and judicial rulings may not be confirmable.

 

In the following notice to creditors, you must check each box that applies

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. Ifyou do not have
an attorney, you may wish to consult one,

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015. In addition; you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
will be ineffective if set out later in the plan.

 

 

 

 

 

 

 

 

1.1 A limit on the amount of a secured claim, set out in Section 3.2, which may result in | Included 0D Not Included
a partial payment or no payment at all to the secured creditor

12 Avoidance of a judicial lien or Honpossessory, nonpurchase-money security interest, | jy Included C1) Not Included
set out in Section 3.4,

13 Nonstandard provisions, set out in Part 8. C1 Included @ Not Included

 

 

 

 

ERE Pian Payments and Length of Plan

2.1 Debtor(s) will make regular payments to the trustee as follows:

$997.00 per Month for 36 months

 

Insert additional lines if needed.

If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this plan.

2.2 Regular payments to the trustee will be made from future income in the following manner.
Check all that apply:
= Debtor(s) will make payments pursuant to a payroll deduction order.
EJ Debtor(s) will make payments directly to the trustee. / Leaver\
Other (specify method of payment): Aube Gna tle Rut wi[dva
2.3 Income tax refunds.
Check one.
C Debtor(s) will retain any income tax refunds received during the plan term.
APPENDIX D . Chapter 13 Plan Page |

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy

 
Case 19-12389-reg Doc8 Filed 01/02/20 Page 2 of 6

Debtor William Randy Armstrong Case number

 

O Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
return and will turn over to the trustee all income tax refunds received during the plan term.

Debtor(s) will freat income refunds as follows: . fing ——
Del: ¥ wi! Sv ye ly The trey Fre wa th aA to fy. sf dimeh Tan he hoo Ane Vag ducns be
P Saw Sew we wi ys deve é £ Flas ; Plo veturn znd wilh to vpn ae kk Thee

2.4 Additional payments Treshie ay ul hoo.co 9 MHhe Pe butrecdived J ve the Vw ? pee hee

Check one.
| | None. [f “None” is checked, the rest of § 2.4 need not be completed or reproduced.

 

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $35,892.00.
LEER Treatment of Secured Claims
3.1 Maintenance of payments and cure of default, if any.
Check one.
O None. [f “None” is checked, the rest of § 3.1 need not be completed or reproduced.
| The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes

required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than

by the debtor(s).
Name of Creditor Collateral Current installment Amount of Interest rate Monthly payment Estimated
payment arrearage (ifany) onarrearage on arrearage total
(including escrow) (if applicable) payments by
trustee
829 East Hunters a —
. Run Drive 2 . FIA
Veterans _ Marion, IN 46953 LHL <5 Prepetition: 2b,
United Grant County Seago $3,252.47 0.00% $406.56 SIeEaT

 

 

oe by:
Trustee

a Debtor(s)
Insert additional claims as needed.

32 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

oO None. [f “None” is checked, the rest of § 3.2 need not be completed or reproduced.
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

| The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
secured claim, For secured claims of governmental! units, unless otherwise ordered by the court, the value of a secured claim
listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
property interest of the debtor(s) or the estate(s) until the earlier of:

Official Form 113 Chapter 13 Plan Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - wow bestcase.com . Best Case Bankruptcy

 
Case 19-12389-reg Doc8 Filed 01/02/20 Page 3 of 6

 

 

 

 

 

 

 

 

Debtor William Randy Armstrong Case number

{a) payment of the underlying debt determined under nonbankruptcy law, or

(b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.
Name of Estimated Collateral Value of Amount of Amount of Interest Monthly Estimated
creditor amount of collateral claims senior secured claim rate payment to total of

creditor's to creditor's creditor monthly
total claim claim payments

Acceptan
ce Now $1,630.41 furniture $1,600.00 $0.00 $1,600.00 5.00% $206.63 $1,653.01
Heights
Finance
Corporati
on $760.00 furniture $400.00 $0.00 $400.00 0.00% $50.00 $400.00
Heights
Finance Television
Corporati and Lawn
on $1,711.00 Mower $500.00 $0.00 $500.00 0.00% $62.50 $500.00
World
Finance television
Corporati and lawn
on $1,100.00 mower $500.00 $0.00 $500.00 0.00% $62.50 $500.00

 

Insert additional claims as needed
3.3

Check one.
G]

3.4 Lien avoidance.

Check one.
Oo

Secured claims excluded from 11 U.S.C. § 506.

None. [f “None” is checked, the rest of § 3.3 need not be completed or reproduced.

None. [f “None” is checked, the rest of § 3.4 need not be completed or reproduced.

The remainder of this section will be effective only if the applicable box in Part I of this plan is checked

The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
which the debtor(s) would have been entitled under 11 U.S.C.
security interest securing a claim listed below will be avoided

§ 522(b). Unless otherwise ordered by the court, a judicial lien or
to the extent that it impairs such exemptions upon entry of the

order confirming the plan. The amount of the judicial lien or security interest that is avoided will be treated as an unsecured

claim in Part 5 to the extent allowed. The amount, if any,

of the judicial lien or security interest that is not avoided will be paid in

full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). Jfmore than one lien is to be
avoided, provide the information separately for each lien.

Information regarding judicial
lien or security interest

Name of Creditor

Heights Finance

Collateral

829 East Hunters Run Drive
Marion, IN 46953 Grant
County

Lien identification (such as
judgment date, date of lien
recording, book and page number)
Judgment Lien

 

 

 

Official Form 113

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com

Calculation of lien avoidance Treatment of remaining secured

claim

 

a. Amount of lien $1,420.15 Amount of secured claim after
avoidance (line a minus line f)

b. Amount of all other liens $112,772.00 $1,420.15

c. Value of claimed exemptions $807.85

d. Total of adding lines a, b, and c Interest rate (if applicable)

0.00 %

$115,000.00

e. Value of debtor(s)' interest in property -$115,000.00

Monthly plan payment on
secured claim

f. Subtract line e from line d. $0.00

 

$0.00

Chapter 13 Plan Page 3

Best Case Bankruptcy

 
Case 19-12389-reg Doc8 Filed 01/02/20 Page 4 of 6

 

 

Debtor William Randy Armstrong Case number
Information regarding judicial Calculation of lien avoidance Treatment of remaining secured
lien or security interest claim

Extent of exemption impairment

(Check applicable box):
Line f is equal to or greater than line a. Estimated total payments on
secured claim
The entire lien is avoided (Do not complete the next column) $0.00

 

@ Line fis less than line a.
A portion of the lien is avoided. (Complete the next column)

Insert additional claims as needed.

3.5 Surrender of collateral.
Check one.
& None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

Treatment of Fees and Priority Claims

4.1 General
Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2 Trustee’s fees
Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
during the plan term, they are estimated to total $3,589.20.

4.3 Attorney's fees.
The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,425.00.

4.4 Priority claims other than attorney’s fees and those treated in § 4.5.

Check one.
B None. if “None” is checked, the rest of § 4.4 need not be completed or reproduced.

45 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

Check one.
a None. if “None” is checked, the rest of § 4.5 need not be completed or reproduced.

Treatment of Nonpriority Unsecured Claims
§.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
providing the largest payment will be effective. Check all that apply.

The sum of $
% of the total amount of these claims, an estimated payment of $
The funds remaining after disbursements have been made to all other creditors provided for in this plan.

000

If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately

$__1,065.11 __. Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least
this amount.

Official Form 113 Chapter 13 Plan Page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy

 
Case 19-12389-reg Doc8 Filed 01/02/20 Page 5of6

Debtor William Randy Armstrong Case number

 

 

§.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

| None. if “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3 Other separately classified nonpriority unsecured claims. Check one.

a None. [f “None” is checked, the rest of § 5.3 need not be completed or reproduced.

Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
contracts and unexpired leases are rejected. Check one.

| None. [f “None” is checked, the rest of § 6.1 need not be completed or reproduced.

Vesting of Property of the Estate

TA Property of the estate will vest in the debtor(s) upon
Check the appliable box:
1) plan confirmation.
entry of discharge.
O other:

 

EERE Nonstandard Plan Provisions

8.1 Check "None" or List Nonstandard Plan Provisions
a None. /f “None” is checked. the rest of Part 8 need not be completed or reproduced.

Signature(s):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
Ifthe Debtor(s) do not have an "Oh the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
f—
7

rumen 3

William Randy Armstrong
Signature of Debtor 1

Executed oy) DE LE MRR 43 ADiS Executed on

ag
X ie Dasa | Yue fn Date October 17, 2019
Bru€e E. McLane
Signature of Attorney for Debtor(s)

x

 

Signature of Debtor 2

 

 

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.

Official Form 113 Chapter 13 Plan Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-12389-reg Docs Filed 01/02/20 Page 6 of 6

Debtor William Randy Armstrong Case number

 

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 

 

 

 

 

 

 

 

 

 

 

 

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total) $3,252.47
b. Modified secured claims (Part 3, Section 3.2 total) $3,053.01
c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total) $0.00
d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total) $0.00
€. Fees and priority claims (Part 4 total) $7,014.20
f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount) $22,572.32
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) $0.00
h. Separately classified unsecured claims (Part 5, Section 5.3 total) $0.00
i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total) $0.00
Jj. Nonstandard payments (Part 8, total) + $0.00
Total of lines a through j $35,892.00
Official Form 113 Chapter 13 Plan Page 6

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestease.com Best Case Bankruptcy

 
